As filed with the Securities and Exchange Commission on October 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2011 Date of reporting period:August 31, 2011 Item 1. Schedules of Investments. WBI Absolute Return Balanced Fund Schedule of Investments August 31, 2011 (Unaudited) Shares COMMON STOCKS - 39.96% Value Aerospace Product and Parts Manufacturing - 2.93% Honeywell International, Inc. $ Basic Chemical Manufacturing - 0.97% Olin Corp. Beverage Manufacturing - 2.83% PepsiCo, Inc. Computer and Peripheral Equipment Manufacturing - 2.84% Xerox Corp. Depository Credit Intermediation - 4.11% First Niagra Financial Group, Inc. Old National Bancorp Trustmark Corp. Grocery Stores - 2.96% Safeway, Inc. Hardware, and Plumbing and Heating Equipment and Supplies Merchant Wholesalers - 1.00% Watsco, Inc. Machinery, Equipment, and Supplies Merchant Wholesalers - 0.95% Applied Industrial Technologies, Inc. Medical Equipment and Supplies Manufacturing - 2.91% 3M Co. Motion Picture and Video Industries - 0.96% Cinemark Holdings, Inc. Other Food Manufacturing - 1.68% McCormick & Co., Inc. Other Furniture Related Product Manufacturing - 1.70% Leggett & Platt, Inc. Other Miscellaneous Manufacturing - 2.21% Hasbro, Inc. Petroleum and Coal Products Manufacturing - 2.88% Chevron Corp. Pharmaceutical and Medicine Manufacturing - 2.88% Merck & Co., Inc. Printing and related Support Activities - 2.19% R.R. Donnelley & Sons Co. Semiconductor and Other Electronic Component Manufacturing - 2.37% Maxim Integrated Products, Inc. Waste Treatment and Disposal - 0.94% Progressive Waste Solutions Ltd. (a) Water, Sewage and Other Systems - 0.65% American States Water Co. TOTAL COMMON STOCKS (Cost $3,661,090) EXCHANGE-TRADED FUNDS - 26.69% iShares Floating Rate Note ETF iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund SPDR Barclays Capital Emerging Markets Local Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $2,517,604) Principal Amount CORPORATE BONDS - 13.82% Alumina and Aluminum Production and Processing - 1.17% Alcoa, Inc. $ 5.95%, 2/1/2037 Depository Credit Intermediation - 0.95% Citigroup, Inc. 5.875%, 2/22/2033 Electric Power Generation, Transmission and Distribution - 1.25% Exelon Corp. 5.625%, 6/15/2035 Fruit and Vegetable Preserving and Specialty Food Manufacturing - 0.62% Sara Lee Corp. 6.125%, 11/1/2032 Grocery Stores - 1.09% Kroger Co. 5.40%, 7/15/2040 Health and Personal Care Stores - 0.28% CVS Caremark Corp. 5.75%, 5/15/2041 Household and Institutional Furniture and Kitchen Cabinet Manufacturing - 0.60% Masco Corp. 6.50%, 8/15/2032 Insurance Carriers - 1.22% Travelers Companies, Inc. 3.90%, 11/1/2020 Management of Companies and Enterprises - 0.21% JPMorgan Chase & Co. 2.60%, 1/15/2016 Morgan Stanley 3.45%, 11/2/2015 Metal Ore Mining - 0.34% Southern Copper Corp. 6.75%, 4/16/2040 Navigational, Measuring, Electromedical, and Control Instruments Manufacturing - 1.22% Raytheon Co. 3.125%, 10/15/2020 Non-Depository Credit Intermediation - 1.13% John Deere Capital Corp. 2.80%, 9/18/2017 General Electric Capital Corp. 5.00%, 5/15/2030 Other General Merchandise Stores - 1.38% Wal-Mart Stores, Inc. 4.875%, 7/8/2040 5.00%, 10/25/2040 Rail Transportation - 1.07% Burlington North Santa Fe 5.05%, 3/1/2041 Securities and Commodity Contracts Intermediation and Brokerage - 0.11% Goldman Sachs Group, Inc. 3.625%, 2/7/2016 Wired Telecommunications Carriers - 1.18% Verizon Maryland, Inc. 5.125%, 6/15/2033 TOTAL CORPORATE BONDS (Cost $1,285,104) Shares SHORT-TERM INVESTMENTS - 39.92% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $3,757,416) TOTAL INVESTMENTS IN SECURITIES(Cost $11,221,214) - 120.39% Liabilities in Excess of Other Assets - (20.39)% ) NET ASSETS - 100.00% $ (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of August 31, 2011. ETF - Exchange-Traded Fund WBI Absolute Return Dividend Growth Fund Schedule of Investments August 31, 2011 (Unaudited) Shares COMMON STOCKS - 82.95% Value Aerospace Product and Parts Manufacturing - 2.08% Lockheed Martin Corp. $ Agriculture, Construction, and Mining Machinery Manufacturing - 3.77% Deere & Co. Beverage Manufacturing - 0.70% Coca-Cola Bottling Co. Building Material and Supplies Dealers - 3.76% Lowe's Companies, Inc. Depository Credit Intermediation - 1.92% Prosperity Bancshares, Inc. Electric Power Generation, Transmission and Distribution - 3.80% Empresa Nacional de Elctrcidad S.A. - ADR PPL Corp. Freight Transportation Arrangement - 3.95% C.H. Robinson Worldwide, Inc. Grocery Stores - 1.79% Safeway, Inc. Hardware, and Plumbing and Heating Equipment and Supplies Merchant Wholesalers - 3.05% Watsco, Inc. Industrial Machinery Manufacturing - 3.74% Applied Materials, Inc. Limited-Service Eating Places - 1.77% Starbucks Corp. Medical Equipment and Supplies Manufacturing - 3.88% 3M Co. Motor Vehicle Manufacturing - 3.93% PACCAR, Inc. Motor Vehicle Parts Manufacturing - 4.02% Eaton Corp. Other Financial Investment Activities - 1.05% Evercore Partners, Inc. - Class A Other Furniture Related Product Manufacturing - 3.19% Leggett & Platt, Inc. Other General Purpose Machinery Manufacturing - 1.65% ITT Corp. Other Miscellaneous Manufacturing - 6.86% Hasbro, Inc. Valspar Corp. Personal Care Services - 0.96% Regis Corp. Petroleum and Coal Products Manufacturing - 11.70% Chevron Corp. Exxon Mobil Corp. Murphy Oil Corp. Pharmaceutical and Medicine Manufacturing - 3.99% Novartis AG - ADR Securities and Commodity Contracts Intermediation and Brokerage - 1.36% MarketAxess Holdings, Inc. Semiconductor and Other Electronic Component Manufacturing - 3.95% Maxim Integrated Products, Inc. Software Publishers - 1.08% Microsoft Corp. Waste Treatment and Disposal - 3.97% Progressive Waste Solutions Ltd. (a) Republic Services, Inc. Wireless Telecommunications Carriers (except Satellite) - 1.03% Telephone and Data Systems, Inc. TOTAL COMMON STOCKS (Cost $19,737,820) SHORT-TERM INVESTMENTS - 54.34% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $13,167,969) TOTAL INVESTMENTS IN SECURITIES(Cost $32,905,789) - 137.29% Liabilities in Excess of Other Assets - (37.29)% ) NET ASSETS - 100.00% $ (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of August 31, 2011. ADR - American Depositary Receipt WBI Funds Notes to the Schedule of Investments August 31, 2011 (Unaudited) Note 1 – Securities Valuation The WBI Absolute Return Balanced Fund and the WBI Absolute Return Dividend Growth Fund’s (each a “Fund” and collectively, the “Funds”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Corporate Bonds – Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. Short-term securities having a maturity of less than 60 days are valued at their amortized cost, which approximates market value.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of August 31, 2011: WBI Absolute Return Balanced Fund Level 1 Level 2 Level 3 Total Common Stocks Administrative Support & Waste Management $ $
